     Case 3:21-cr-00670-JLS Document 19 Filed 04/06/21 PageID.50 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3                            HONORABLE JANIS L. SAMMARTINO
 4
       UNITED STATES OF AMERICA,                   )   Case No. 21-CR-670-JLS
 5                                                 )
 6                                                 )   ORDER TO CONTINUE
                                 Plaintiff,        )   DEFENDANT’S MOTION
 7                                                 )   HEARING/TRIAL SETTING
 8     v.                                          )
                                                   )
 9     SANTIAGO DE LA CRUZ,                        )
10                                                 )
                                 Defendant.        )
11                                                 )
12
13           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
14     that Mr. De La Cruz’s Motion Hearing and Trial Setting be continued from April 9, 2021
15     to May 7, 2021 at 1:30 pm. Defendant shall file an acknowledgement of the new hearing
16     date by April 23, 2021.
17           For the reasons set forth in the joint motion, the Court finds that the ends of justice
18     will be served by granting the requested continuance, and these outweigh the interests of
19     the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
20     continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), as well as under 18
21     U.S.C. § 3161(h)(1)(D).
22           IT IS SO ORDERED.
23
       Dated: April 6, 2021
24
25
26
27
28
